Case 3:20-cv-00500-MAB Document 30 Filed 11/20/20 Page 1 of 3 Page ID #127




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SHANE A. KITTERMAN,                           )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )   Case No. 3:20 -CV-00500 -MAB
                                               )
 BRENDAN KELLY, ET AL.,                        )
                                               )
                      Defendants.              )


                         MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Presently before the Court is Plaintiff’s Motion for Reconsideration for Denial of

Service (Doc. 29). Plaintiff filed a motion for reconsideration after the Court denied his

request for service at the government’s expense (Doc. 28). In his motion, Plaintiff explains

that he has mailed two applications to proceed in forma pauperis (“IFP”), alerting the

Court to his current financial status. Plaintiff also explains that he has complied with all

Court Orders, but cannot afford to serve Defendants without his motions to proceed IFP

being granted. Additionally, Plaintiff states that he cannot control the St. Clair County

Sheriff to make them comply to provide the Court with a copy of his trust fund statement.

       The Court has given Plaintiff ample opportunities to provide the Court with

information about his current trust fund balance and/or his efforts to obtain this

information. Plaintiff paid the filing fee for this case on or around June 23, 2020. Soon

after, he filed a motion for service at government expense (Doc. 12), which the Court

denied because Plaintiff paid the filing fee, is not proceeding IFP, and did not provide
                                        Page 1 of 3
Case 3:20-cv-00500-MAB Document 30 Filed 11/20/20 Page 2 of 3 Page ID #128




information about his current financial status. As a reminder, when a plaintiff has paid

the filing fee and is not proceeding IFP, it is not mandatory for the Court to order service

by the USMS at the expense of the Court. Instead, the decision is discretionary. See Koger

v. Bryan, 523 F.3d 789, 803 (7th Cir. 2008). Plaintiff again filed a motion to proceed IFP on

July 24, 2020 (Doc. 14), which the Court denied again (Doc. 17) because Plaintiff did not

provide the Court with supporting material about his financial status. In that Order, the

Court told Plaintiff explicitly that if he was unable to provide a copy of his trust fund

account statement, “he must explain…in detail the efforts he made to obtain these

documents” (Doc. 17). Plaintiff did not provide the Court with information about his

financial status or detail his efforts in Doc. 18 (a renewed motion for leave to proceed

IFP), so the Court denied his request, but sent a copy of that Order and the certification

form to the Trust Fund Officer at the St. Clair County Jail to help facilitate the process

(Doc. 20). Plaintiff was given a deadline of October 21, 2020 to provide the Court with

information about his financial status or detail his efforts to obtain this information.

Plaintiff did not provide the Court with either.

       On October 30, 2020, the Court entered an Order denying Plaintiff’s motion for

service at government expense (Doc. 28) after Plaintiff had multiple opportunities over

the course of approximately four months to provide the Court with information about

his financial status or detail his efforts to obtain this information. Accordingly, Plaintiff’s

motion for reconsideration is DENIED. Plaintiff has until December 14, 2020 to serve

Defendants, as outlined in the Court’s prior Order (Doc. 28).


                                          Page 2 of 3
Case 3:20-cv-00500-MAB Document 30 Filed 11/20/20 Page 3 of 3 Page ID #129




     IT IS SO ORDERED.

     DATED: November 20, 2020
                                         s/ Mark A. Beatty
                                         MARK A. BEATTY
                                         United States Magistrate Judge




                                Page 3 of 3
